Name: COMMISSION REGULATION (EC) No 2314/96 of 2 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 313/ 18 ( EN Official Journal of the European Communities 3 . 12. 96 COMMISSION REGULATION (EC) No 2314/96 of 2 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 1890/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 3 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12 . 1994, p. 66 . (2) OJ No L 249, 1 . 10 . 1996, p. 29 . \3) OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . 3 . 12. 96 EN Official Journal of the European Communities No L 313/ 19 ANNEX to the Commission Regulation of 2 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 k '-) CN code Third country Standard import code (') value 0702 00 45 204 72,1 624 126,9 999 99,5 0707 00 40 624 131,1 999 131,1 0709 90 79 052 81,6 999 81,6 0805 20 31 052 73,7 204 92,4 999 83,0 0805 20 33, 0805 20 35, 0805 20 37, 0805 20 39 052 53,0 999 53,0 0805 30 40 052 66,8 388 62,6 600 67,9 999 65,8 0808 10 92, 0808 10 94, 0808 10 98 060 45,9 064 45,9 400 83,2 404 68,6 999 60,9 0808 20 67 052 66,8 064 74,2 400 69,2 624 65,9 999 69,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin'.